DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains three paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15, 17 – 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein the reinforcement element is a tear tape and is secured to the container by the adhesive composition” in claim 1 is unclear, which renders the claim vague and indefinite. It is unclear from the claim language and the specification what is meant by the term “tear tape”, and what structure is gained by the reinforcement element by the term.  Is there an addition layer?

	The phrase “wherein the reinforcement element is completely naturally sourced” in claim 5 is unclear, which renders the claim vague and indefinite. It is unclear from the claim language and the specification what is meant by the term “naturally sourced”. Do the materials occur naturally in the environment? Is the material gathered without causing detriment to the environment?

	The phrase “wherein the release material is selected from the group consisting of polyethylene, polypropylene, silicone, higher bio-content and renewable versions thereof and combinations thereof” in claim 13 is unclear, which renders the claim vague and indefinite. It is unclear from the claim language and the specification what is meant by the phrase “higher bio-content and renewable versions thereof”.  Higher bio-content and renewable versions of the previously listed materials, or versions of release material?  What would be the higher bio-content version?

The phrase “wherein the reinforcement element is free of a continuous fibrous substrate” in claim 15 is unclear, which renders the claim vague and indefinite.  How can an article being made with paper be free of a fibrous substrate? Paper is inherently fibrous.

The phrases “the reinforcement element passes Part I of the Fibre Box Association Test Method” in claim 18 and “the reinforcement element passes Part I of the Fibre Box Association Test and Modified Fibre Box Association Test Part II” in claim 19 are unclear, which render the claims vague and indefinite. The parameters of the test methods are not clearly defined in the specification, and there is no requirement that parameters would not be changed in the future.

Claims 2 – 4, 6 – 12, 14, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 17 – 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (USPN 3,031,359) in view of Eispert et al. (USPGPub 2009/0258181 A1).

Blank et al. disclose a container (Figures 1 and 9) comprising a reinforcement element secured to a portion of the container (Figure 1, E), wherein the reinforcement element: comprises a continuous paper strip having a first and second side (Column 4, lines 3 – 10), and a first layer of adhesive composition disposed on at least one of the first and second sides (Column 2, lines 58 – 64), and wherein the reinforcement element is a tear tape and is secured to the container by the adhesive composition (Figures; Column 4, lines 28 – 44) as in claims 1 and 22. With respect to claim 2, the container is selected from the group consisting of: a second container comprising, i. a substrate having at least one exterior surface; and ii. the reinforcement element secured to at least one exterior surface of the substrate (Figures 1 and 9). Regarding claim 3, the substrate is selected from the group consisting of paper, paper board, and non-paper (Column 1, lines 10 – 29). For claim 4, the reinforcement element is free from plastic film derived from fossil fuel based materials and plastic string derived from fossil fuel based materials (Column 4, lines 3 – 10; Column 1, lines 43 – 49, wherein glass is not fossil fuel based). As in claim 5, the reinforcement element is completely naturally sourced (Column 1, line 43 – Column 4, line 17). In claim 8, the adhesive composition is a pressure sensitive adhesive composition (Column 1, lines 66 – 70). With regard to claim 17, the reinforcement element further includes a design element selected from the group consisting of perforation, slitting, folding and combinations thereof (Figure 2, #15; Figures 7 and 8; Figure 5). However, Blank et al. fail to disclose a paper strip having a basis weight of from 50 to 300 grams/square meter, 75 to 200 grams/square meter, or 100 to 300 grams/square meter, the reinforcement element passes Part I of the Fibre Box Association Test Method and Modified Fibre Box Association Test Part II.  

Eispert et al. teach a reinforcement element having a paper strip having a basis weight of from 50 to 300 grams/square meter, 75 to 200 grams/square meter, or 100 to 300 grams/square meter (Paragraph 0026) for the purpose of providing a biologically degradable element that still has strength and anti-slip properties (Paragraph 0004).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a basis weigh between 50 to 300 grams/square meter as part of a paper substrate in Blank et al. in order to provide a biologically degradable element that still has strength and anti-slip properties as taught by Eispert et al.

With regard to the limitations of “the reinforcement element passes Part I of the Fibre Box Association Test Method and Modified Fibre Box Association Test Part II”, both Blank et al. and Eispert et al. disclose the claimed reinforcement elements with the desired properties, including materials and properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reinforcement element would pass Part I of the Fibre Box Association Test Method and Modified Fibre Box Association Test Part II.

Claims 7, and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (USPN 3,031,359) in view of Eispert et al. (USPGPub 2009/0258181 A1) as applied to claim 1 above, and further in view of GB 1,124,705.

Blank et al., as modified by Eispert et al., disclose the claimed invention except for the continuous paper strip has a width of from 1 mm to 50 mm, the continuous paper strip comprises the first layer of adhesive composition disposed on the first side and a second layer of material disposed on the second side, the first layer of adhesive composition and the second layer of material are the same, the second layer of material is a release material,  the release material is selected from the group consisting of polyethylene, polypropylene, silicone, higher bio-content and renewable versions thereof and combinations thereof, the release material is pre-coated onto the second side of the continuous paper strip, and the reinforcement element is free of a continuous fibrous substrate.  

GB 1,124,705 teaches a reinforcement element (Figures) made with a paper substrate (Page 3, lines 9 – 15) having a width of from 1 mm to 50 mm (Page 2, lines 121 – 130), the continuous paper strip comprises the first layer of adhesive composition disposed on the first side and a second layer of material disposed on the second side (Page 3, lines 63 – 95), the second layer of material is a release material (Page 3, lines 63 – 75),  the release material is silicone (Page 3, lines 63 – 75), the release material is pre-coated onto the second side of the continuous paper strip (Page 3, lines 63 – 75), and the reinforcement element is free of a continuous fibrous substrate (Page 3, lines 9 – 33) for the purpose of forming a reinforcement element for conveniently carrying objects (Page 1, lines 9 – 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a release material and width in the modified Blank et al. in order form a reinforcement element for conveniently carrying objects as taught by GB 1,124,705.

With regard to the limitation of “the first layer of adhesive composition and the second layer of material are the same”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a second layer of adhesive, since t has been held that mere duplication of essential working parts of a device involves only routine skill in the art. MP 2144.04.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (USPN 3,031,359) in view of Eispert et al. (USPGPub 2009/0258181 A1) as applied to claim 1 above, and further in view of Stelzer (USPN 2,773,635).

Blank et al., as modified by Eispert et al., disclose the claimed invention except for the adhesive composition is selected from the group consisting of water soluble and water dispersible.

Stelzer teaches a reinforcement element (Figures) made with a paper substrate (Column 2, lines 19 – 21) coated with a water soluble adhesive (Column 2, lines 21 – 23) for the purpose of forming a reinforcement element for conveniently carrying objects (Column 1, lines 15 – 22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a water soluble adhesive in the modified Blank et al. in order to form a reinforcement element for conveniently carrying objects as taught by Stelzer.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (USPN 3,031,359) in view of Eispert et al. (USPGPub 2009/0258181 A1) as applied to claim 24 above, and further in view of EP 0 186 020 A1.

A machine-generated translation of EP 0 186 020 A1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.

Blank et al., as modified by Eispert et al., disclose the claimed invention except for the adhesive composition is a hot melt adhesive composition.  

EP 0 186 020 A1 teaches a reinforcement element (Page 1, Abstract) using an adhesive composition of a hot melt adhesive composition (Page 3, line 15) as part of a reinforcement element for the purpose of forming a reinforcement element for conveniently carrying objects that has sufficient strength (Page 1, lines 10 – 12).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hot melt adhesive composition in the modified Blank et al. in order to form a reinforcement element for conveniently carrying objects that has sufficient strength as taught by EP 0 186 020 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 12, 2022